224 S.W.3d 109 (2007)
Janet E. MEEK, Respondent,
v.
Craig S. VIRGIN, Appellant.
No. ED 87637.
Missouri Court of Appeals, Eastern District, Division Two.
March 27, 2007.
Motion for Rehearing and/or Transfer Denied May 16, 2007.
Application for Transfer Denied June 26, 2007.
Paul J. Vaporean, Cavanagh & Hartweger, LLC, St. Louis, MO, for appellant.
Hardy C. Menees, JoAnn Trog, Menees, Whitney, Burnet & Trog, St. Louis, MO, for respondents.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 16, 2007.

ORDER
PER CURIAM.
Appellant Craig S. Virgin ("Father"), appeals from the judgment of the Circuit Court of the City of St. Louis, granting Respondent Janet E. Meek's ("Mother") request to relocate their minor child ("A.V.") with her to Indiana. The trial court found that Mother requested relocation in good faith and that relocation was in the child's best interests. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.